Citation Nr: 0330602	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for chronic disability 
involving multiple joints.  

2.  Entitlement to an increased evaluation for strained 
medial collateral ligament with osteoarthritis, right knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1973 to September 
1978.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Service connection is in effect for: loss of 5th toe and 
cicatrix of the right foot, rated as 10 percent disabling; 
residuals of fracture of the 4th metatarsal head, right foot, 
rated as 10 percent disabling; scar of the right medial 
thigh, rated as 10 percent disabling; scar of the right 
foot, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; tremor of the right upper extremity, 
rated as 10 percent disability; tremor of the left upper 
extremity, rated as 10 percent disabling; strained medial 
collateral ligament with osteoarthritis of the right knee, 
rated as 10 percent disabling; hearing loss of the right ear 
and perforation of the right tympanic member, each rated as 
noncompensably disabling.  The combined evaluation is now at 
60 percent disabling.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the service connection issue on appeal.

2.  Evidence and medical opinion establishes a reasonable 
association between the veteran's inservice lighting strike 
and a chronic disability now involving multiple joints 
including knees, ankles, wrists, elbows, shoulders, etc., 
with symptoms such as arthralgia, limitation of motions, 
pain and arthritis in some of those joints.



CONCLUSION OF LAW

A chronic disability of multiple joints to include pain, 
arthralgia and arthritis is not dissociable from service 
and/or service-connected disabilities.  38 U.S.C.A. §§ 1110, 
1131, 5103 (West 1991 & Supp. 2003); 38 C.F.R. § 3.310 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

With regard to the issue addressed herein by a decision, the 
Board notes that additional evidence might be available if 
further attempts were undertaken to pursue it.  However, 
there appears to be no need for further delay on this issue, 
which is pivotal to the remainder of the claims.  
Accordingly, the Board can stipulate that adequate 
development and notice has taken place to fulfill all 
regulatory requirements, to preserve all due process, and 
that Board action to resolve this issue within this decision 
is certainly in the veteran's best interests.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2003).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1995)..

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service. 38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 3.307, 
3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection. 38 C.F.R. § 3.303(b) (2003).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to 
determine credibility in any number of contexts, whether it 
has to do with testimony or other lay or other evidence.  
See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual background and Analysis

The veteran was struck by lightning in service.  He has 
numerous disabilities as a result.

The veteran has been seen on a regular basis at a VA 
facility for care of multiple joint disabilities to include 
his left knee, both ankles, both shoulders, both elbows and 
some other joints on occasion. 

A VA physician's opinion was specifically requested for the 
purposes of determining the association between these 
symptoms to include arthralgia, pain and some early signs of 
osseous degeneration and the lightning episode and/or other 
disabilities already service-connected.  

The physician responded in May 2000 that the veteran was 
being seen at that time for his multiple joint arthralgias, 
more prominent in his left shoulder and both elbows.  Later 
that month, the physician noted that the veteran was 
experiencing an exacerbation of his arthritis as a result of 
overworking in his job as a plumber.  In addition to the 
multiple joint arthritis, he also experienced cerebellar 
ataxia as a result of the lighting strike in service.  His 
ataxia was worsening with age in the form of increased 
tremor with exertion in hands and head.  The tremor had 
required medication.  Unfortunately, the tremor also 
impacted his ability to work. 

The physician responded in June 2000 that:

(The veteran) has been diagnosed with 
osteoarthritis of both knees.  The 
condition is more progressed in the 
right knee and is visible by changes on 
plane film x-ray of the knee.  This type 
of arthritis can be associated with 
trauma to the joint especially when seen 
in a patient of this early age.  It is 
my opinion that this disease process has 
occurred at this early age due to the 
trauma of electrical injury (lightning 
strike) that occurred while he was in 
service.  [emphasis added]
 
On VA examination in July 2000, the veteran was found to 
have degenerative disease of both acromioclavicular joints 
and evidence of old bony trauma to the right ankle, which 
the examiner opined was the result of the old lightning hit 
in service.  There were also signs of arthritic changes in 
both knees, confirmed by X-rays.

On VA examination in November 2000, the examiner noted the 
presence of arthritis in both shoulder X-rays with 
involvement of both acromioclavicular joints with narrowing 
of the joint space and mild sclerosis of the joint space.  
In addition to other clinical findings, the examiner 
concluded that the veteran's ataxia was also the result of 
his being struck by lightening in a thunderstorm in 1977.  
He also had arthritis of both knees and both shoulders.

Since then he has been seen for various joint complaints 
including arthralgia, for which he has been given 
medications, some of which appear to have been of benefit 
and some of his symptoms have abated with use.  

A medical observation, annotated in the clinical file in 
October 2001, was to the effect that the veteran had 
effusion of both wrists and some limitation of movement and 
effusion in both knees.  The opinion was that his 
"arthralgia - degenerative joint disease (was) most likely 
exacerbated from trauma of electrical injury".

In January 2002, another VA medical opinion was recorded in 
the file that was to the effect that the veteran had mild 
degenerative joint disease of both knees which caused him a 
great deal of pain.  It was noted that he was service 
connected for the lightning strike, and that "this was 
thought to be the cause of his early degenerative joint 
disease".  The rheumatologist was called on to provide 
injections. 

Although it is unclear the extent to which the veteran has 
arthritic involvement in all joints, what is unequivocal is 
that he has unusual early signs of osseous degeneration 
which several VA physicians have opined is the result of the 
inservice lightning strike.  He has been treated on a 
regular and ongoing basis for arthralgia, pain, limitation 
of movement and actual arthritic changes involving his 
knees, ankles, both shoulders, and elbows in addition to 
those disabilities for which he has already been given 
service connection. 

Clinically, there is some evidence that some of the shoulder 
problems may be due to the tremors; and some of his right 
and left knee problems may exacerbate and aggravate one 
another in addition to increasing the problems in other 
joints of his lower extremities.  

In the long run, this is not particularly relevant in the 
overall scheme of things, however, since regardless of how 
these joints have been interactivated or impacted by either 
the inservice lightning joint, sooner or later, or by one 
another, the overall multiple joint disability picture is 
all covered as part of one or another service-connection 
hypothesis.  

In any event, based on the evidence of record and medical 
opinion, it is not unreasonable to associate his current 
multiple joint disability [involving knees, ankles, wrists, 
elbows, shoulders, etc.] with pain, arthralgia, limitation 
of motion and degenerative changes, with the inservice 
lightning strike and/or other disabilities which resulted 
therefrom, and service connection is warranted.

ORDER

Service connection for chronic disability involving multiple 
joints is allowed.


REMAND

Service connection was already in effect for loss of 5th toe 
and cicatrix of the right foot, rated as 10 percent 
disabling; residuals of fracture of the 4th metatarsal head, 
right foot, rated as 10 percent disabling; scar of the right 
medial thigh, rated as 10 percent disabling; scar of the 
right foot, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; tremor of the right upper 
extremity, rated as 10 percent disability; tremor of the 
left upper extremity, rated as 10 percent disabling; 
strained medial collateral ligament with osteoarthritis of 
the right knee, rated as 10 percent disabling; hearing loss 
of the right ear and perforation of the right tympanic 
membrane, each rated as noncompensably disabling.  The 
combined evaluation was previously at 60 percent disabling.

The Board has herein granted service connection for 
disability involving a number of additional joints.  These 
of course have yet to be rated by the RO.  Accordingly, 
there is no way the Board can proceed with the issue of a 
TDIU.

In fact, there are already opinions of record reflecting 
that the veteran's current job as a plumber has been 
somewhat hindered by his various disabilities.  It is 
unclear whether that opinion will change based on the newly 
expanded litany of disabilities for which he now actually 
has service connection; or whether they may have further 
deteriorated since last evaluated.

Moreover, since there may be impact on the right knee 
disability by these other newly service connected 
disabilities, the Board defers action on that issue pending 
further development of the aggregate issues now at hand.

The case is REMANDED for the following actions:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If he 
has been seen for any of the service-
connected disabilities by any other 
care-givers, including at work, he 
should provide the clinical records.  If 
he needs help, the RO should assist him 
in obtaining such records.  He should 
also be asked to provide documentation 
with regard to his ability to work and 
document, to the extent possible, any 
hindrance his disabilities may impose on 
his occupational capacities.

2.  The veteran should be examined by 
appropriate specialists to determine the 
nature and extent and functional 
limitations imposed by all of his now 
overall service-connected disabilities.  
All necessary laboratory and other tests 
should be accomplished.  The testing 
should include measurement of actual 
impairment to his functioning including 
limitation of motion, pain, etc.  The 
provisions of 38 I.E. §§ 4.40 and 4.45 
(2003), under which such symptoms as 
painful motion and functional loss due 
to pain are to be taken into account in 
evaluating a musculoskeletal disability.  
See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



